Citation Nr: 1743219	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  17-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a reduction from 100 percent to 40 percent for service-connected prostate cancer, effective from October 1, 2015, was proper.

2.  Entitlement to a rating in excess of 40 percent from October 1, 2015, forward, for residuals of prostate cancer.  

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service in the U.S. Army from April 1968 to Nov. 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction is with the Philadelphia, Pennsylvania RO.

Procedurally, a June 2014 rating decision granted service connection for prostate cancer and assigned a 100 percent evaluation effective from December 13, 2013, the date of the Veteran's claim for service connection.  See June 2014 Rating Decision (noting that "[f]ollowing the cessation of surgical, X ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months" and further stating that "[s]ince there is a likelihood of improvement, the assigned evaluation is not considered permanent and is subject to a future review examination").  

The RO scheduled a routine future examination, and, based on the results of the April 2015 VA prostate examination, proposed to reduce the Veteran's 100 percent rating in May 2015.  See March 2015 Request for Physical Examination (VA Form 21-2507a); April 2015 VA Prostate Cancer Disability Benefits Questionnaire (DBQ); May 2015 Notification Letter (notifying the Veteran of the RO's proposal "to reduce the prior evaluation of [the] disabling effect [of the service-connected prostate cancer] from 100% to 20% no sooner than the first of the month following 60 days from [the] final notification letter"); May 2015 Proposed Rating Decision.  A June 2015 rating decision implemented the proposed reduction, and assigned a 20 percent rating effective October 1, 2015.  See July 2015 Rating Decision; July 2015 Notification Letter.  In November 2015, the Veteran disagreed with the reduction and the rating assigned.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating an appeal).  

Subsequently, a December 2016 rating decision, in pertinent part, granted an increased 40 percent rating for residuals of prostate cancer, effective October 1, 2015.  See December 2015 Rating Decision.  A Statement of the Case (SOC) dated that same month upheld the propriety of the rating reduction and also denied entitlement to a rating in excess of 40 percent for the prostate cancer residuals from October 1, 2015, forward.  See December 2016 SOC.  The Veteran perfected his appeal the following month.  See January 2016 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.202, 20.302 (setting forth requirements and time limits for perfecting an appeal).  

Accordingly, in light of the foregoing, the issues before the Board have been characterized as reflected on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was most recently afforded a VA examination to evaluate his service-connected prostate cancer residuals in November 2016.  In September 2017, the Veteran's representative asserted that the Veteran's "condition has worsened," to include "more severe symptoms" including "urinating much more frequently and going through more adult diapers due to incontinence."  See September 2017 Informal Hearing Presentation.  Accordingly, the Veteran, through his representative, "request[ed] that this claim be remanded so that he may be afforded a new examination."  Id.  In light of the evidence indicating that the Veteran's prostate cancer residuals have increased in severity since his last VA examination, the Board finds that a new VA prostate examination is needed prior to a final adjudication of the Veteran's current claim.  See 38 C.F.R. § 3.327(a) (2016) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See, too, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).

The Veteran's representative additionally reported that the Veteran was currently undergoing medical treatment for his prostate disability, and thus requested that the claim be remanded to obtain "new and pertinent medical records" that are not currently of record.  See September 2017 Informal Hearing Presentation (noting that the Veteran "is seeing his urologists next month").  Accordingly, on remand, the AOJ should also obtain any outstanding VA treatment records and any additional private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board finds that the issue of the propriety of the reduction is inextricably intertwined with the increased rating issue, as both involve considering the evidence regarding the severity of his disability during the same period of time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  For this reason, the Board defers consideration of the reduction issue pending the directed development regarding the increase.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain.  Authorized release forms should be provided.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

2.  Make arrangements to obtain any outstanding VA treatment records and associate them with the electronic claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA genitourinary examination to determine the current level of severity of his service-connected prostate cancer residuals.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The examination must include thorough documentation of the Veteran's current complaints and reported symptomatology, as well as a complete medical history of his service-connected prostate condition, discussing the relevant symptomatology throughout the relevant period, so from December 13, 2013, forward.

If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If any examination report does not include adequate responses to the specific findings requested, it must be returned to the examiner for corrective action.

5.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




